Detailed action
The following is a non-final office action in response to applicant’s amendment filed on 05/24/2021 for response of the office action mailed on 03/25/2021.  Independent Claims 1, 4 and 5 have been amended.  Therefore, claims 1-7 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Continued Examination Under 37 CFR 1.114 (3rd RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e}, was filed in this application aft6er final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2021 has been entered.

       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (2016/0330633), You, hereinafter, in view of Basu Mallick et al. (2017/0318478), Basu Mallick hereinafter.

Re. claims 1 and 5, You teaches a radio communication method for a terminal operating with ……….. (¶0012 - a method of a user equipment for transmitting a PUCCH (Physical Uplink Control Channel) may include determining a repetition level for a transmission of a PUCCH including uplink channel information) and a terminal (Fig. 13B, 100 / Fig.16, 100) operating with ……………, the terminal comprising: transmits and receives signals (¶0369 -  The RF unit 103 is connected to the processor 101, thereby being capable of transmitting and/or receiving radio signals); and a control section (Fig.16, 101) that controls repetitive transmission of a physical uplink control channel in a random access procedure based on a coverage enhancement level for a random access channel and a parameter, corresponding to the coverage enhancement level, regarding  the repetitive transmission of the physical uplink control channel in the random access procedure provided via higher layer signaling (¶0362 - when a MTC device that is located in a coverage enhancement region transmits a PUCCH by using a repetition method…repetition level of the PUCCH may be adjusted. ¶0363 - repetition level..of the PUCCH may be set up through the TPC field of the DCI.  The TPC field of the DCI ..may be used for notifying the repetition level of the PUCCH. ¶0366 - TPC field is to be used for the coverage enhancement.. configured to the user equipment via MIB, SIB (i.e., higher layer as per applicant’s definition of the higher layer at least in ¶0045 & ¶0046), Also, see ¶0337. Fig.12-15 & ¶0331 - in case of adjusting the level of coverage enhancement of the PUCCH .. by varying the repetition level, the TPC field of the DCI may be used for the purpose of adjusting the repetition level of the PUCCH .. each value indicated by the TPC field may indicate a specific repetition level or repetition number (i.e. parameter corresponding to coverage enhancement level). ..when the TPC field is configured of 2 bits, the value 00 (i.e., 0) of the TPC field may indicate PUCCH Repetition Level 1, the value 01 (i.e., 1)  of the TPC field may indicate PUCCH Repetition Level 5, the value 10 (i.e., 2) of the TPC field may indicate PUCCH Repetition Level 10, and the value 11  (i.e., 3) of the TPC field may indicate PUCCH Repetition Level 15. ¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH… the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling. That is, there are four repetition levels (0 to 3) for adjusting the level of coverage enhancement of PUCCH for MTC devices {(communicated to MTC devices via RAR (Random Access Response) message in a random access procedure) or communicated to MTC devices via higher layer signaling (e.g., RRC, SIB, MIB)} located in a coverage enhancement region), wherein a radio base station (Fig.13B, 200 / Fig. 16, 200) reports information about a relationship between a number of repetitions of the physical uplink control channel and the coverage enhancement level to the terminal by utilizing at least one of higher layer signaling and downlink control information (Fig.12-15 & ¶0331 - in case of adjusting the level of coverage enhancement of the PUCCH .. by varying the repetition level, the TPC field of the DCI may be used for the purpose of adjusting the repetition level of the PUCCH .. each value indicated by the TPC field may indicate a specific repetition level or repetition number (i.e. parameter corresponding to coverage enhancement level). ..when the TPC field is configured of 2 bits, the value 00 (i.e., 0) of the TPC field may indicate PUCCH Repetition Level 1, the value 01 (i.e., 1)  of the TPC field may indicate PUCCH Repetition Level 5, the value 10 (i.e., 2) of the TPC field may indicate PUCCH Repetition Level 10, and the value 11  (i.e., 3) of the TPC field may indicate PUCCH Repetition Level 15. ¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH… the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling. ¶0302 - repetition level respective to the PUCCH may be determined based on a TPC (Transmit Power Control) field of DCI (Downlink Control Information) included in the previously received PDCCH or EPDCCH).
Even though, You teaches a radio communication method for a terminal operating …… and a terminal operating with a …………………………….., yet, You does not expressly disclose the claimed feature “a limited  expressly disclose the limitation, “wherein the coverage enhancement level for the random access channel ranges from level 0 to 3”.
However, in the analogous art, Basu Mallick explicitly discloses a radio communication method for a terminal operating with a limited narrow bandwidth that is a part of a system band (Fig.1, Fig.6-7 & ¶0059-¶0061 - The general objective is to specify a new UE for MTC operation in LTE that allows for enhanced coverage and lower power consumption. ….Reduced UE bandwidth of 1.4 MHz (i.e. narrow bandwidth where MTC operates) in downlink and uplink…. Bandwidth reduced UEs should be able to operate within any system bandwidth. ¶0234 - methods for receiving and transmitting the system information are illustrated in FIG. 9. .. for receiving system information in a wireless communication system supporting coverage enhancement) and a terminal (Fig.1, UE) operating with a limited narrow bandwidth that is a part of a system band (¶0059-¶0061 - The general objective is to specify a new UE for MTC operation in LTE that allows for enhanced coverage and lower power consumption. ….Reduced UE bandwidth of 1.4 MHz (i.e. narrow bandwidth where MTC operates) in downlink and uplink…. Bandwidth reduced UEs should be able to operate within any system bandwidth), and wherein the coverage enhancement level for the random access channel ranges from level 0 to 3 (¶0077 -  Repetition techniques for control channels (e.g. PRACH). ¶0123 - Different levels of CE applicable for communication between the UE and the network depend on the network support and on the UE capability.  For instance, 5, 10, or 15 dB (or even more) coverage extension may be supported and denoted as respective low, medium, and high CE levels.  A normal coverage may be referred to as zero (0 dB) coverage extension, i.e. no extension…..Similar to instant application at least in ¶0048. ¶0124 -  Certain information elements (IEs) carrying parameters of the system information … whereas other IEs are to have different/unique values among the different levels.  ….Some examples of different/unique values among the different levels of CE are ..PRACH parameters (i.e., referring to parameters associated with random access channel). Fig. 6 & ¶0182 -  The system information which is different for different CE levels…there are two different system information messages SI-1 and SI-2 for each of the four CE levels "zero", "low", "medium" and "high". … …the values of the information elements carried in the corresponding SIBs for different CE levels may be set independently, and thus may have different values).

    PNG
    media_image2.png
    457
    778
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine You’s invention of a method for repetitive transmission of  channel for coverage extension  to include Basu Mallick’s invention of coverage enhancement level signaling and efficient packing of MTC system information, because it provides an effective and efficient mechanism in transmission and reception of system information for the indication of coverage enhancement levels to user equipment having different capabilities without causing severe cell overloads in a wireless communication system. ( ¶0092, ¶0131, Basu Mallick)
Re. claim 2, You  and Basu Mallick teach claim 1. 
You further teaches wherein the control section (Fig.16, 101) determines the number of repetitions of the physical uplink control channel in the random access procedure based on the coverage enhancement level. (Fig.12-15 & ¶0331 - in case of adjusting the level of coverage enhancement of the PUCCH .. by varying the repetition level, the TPC field of the DCI may be used for the purpose of adjusting the repetition level of the PUCCH .. each value indicated by the TPC field may indicate a specific repetition level or repetition number (i.e. parameter corresponding to coverage enhancement level). ..when the TPC field is configured of 2 bits, the value 00 (i.e., 0) of the TPC field may indicate PUCCH Repetition Level 1.  ¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH, which has been successfully transmitted to the base station by the UE.  At this point, the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling, and so on. ¶0338 - The repetition level of the PUCCH may be configured to the user equipment through the RAR.  When the base station (eNodeB), which has received the PRACH from the user equipment, transmits a RAR to the user equipment, information on the PUCCH repetition level of the user equipment may be included in the RAR and then be transmitted).

Re. claims 3 and 6, You  and Basu Mallick teach claims 1 and 2 respectively. 
Yet, You does not expressly teach wherein the control section determines the coverage enhancement level based on a measured reference signal received power (RSRP).
However, in the analogous art, Basu Mallick explicitly discloses wherein the control section (Fig.1, 104, 110) determines the coverage enhancement level based on a measured reference signal received power (RSRP). (¶0172 - The UE may determine the `required` CE level by means of the time/effort required to detect a cell, or by the time/effort required to receive MIB or some other SIB or even the reception quality like RSRP (Reference Signal Received Power) ).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine You’s invention of a method for repetitive transmission of  channel for coverage extension  to include Basu Mallick’s invention of coverage enhancement level signaling and efficient packing of MTC system information, because it provides an effective and efficient mechanism in transmission and reception of system information for the indication of coverage enhancement levels to user equipment having different capabilities without causing severe cell overloads in a wireless communication system. ( ¶0092, ¶0131, Basu Mallick)

Re. claim 4, You teaches a radio base station (Fig.13A, 200 /Fig. 16, 200) communicating  (Fig.13A) with a terminal (Fig.13A, 100 / Fig.16, 100) that operates with a limited narrow bandwidth that is a part of a system band, the radio base station comprising: a transmitting/receiving section (Fig.16, 203) that transmits and receives signals (¶0368 - The RF unit 203 is connected to the processor 201, thereby being capable of transmitting and/or receiving radio signals.); and 37994152Application No. 15/761,874Docket No.: 17786-488001 a control section (Fig.16, 201) that controls transmission for the terminal via higher layer signaling of a parameter, corresponding to a coverage enhancement level for a random access channel,  regarding repetitive transmission of a physical uplink control channel in a random access procedure (¶0363 - repetition level..of the PUCCH may be set up through the TPC field of the DCI.  The TPC field of the DCI ..may be used for notifying the repetition level of the PUCCH. ¶0366 - TPC field is to be used for the coverage enhancement.. configured to the user equipment via MIB, SIB (i.e., higher layer as per applicant’s definition of the higher layer at least in ¶0045 & ¶0046). Fig.12-15 & ¶0331 - in case of adjusting the level of coverage enhancement of the PUCCH .. by varying the repetition level, the TPC field of the DCI may be used for the purpose of adjusting the repetition level of the PUCCH .. each value indicated by the TPC field may indicate a specific repetition level or repetition number (i.e. parameter corresponding to coverage enhancement level). ..when the TPC field is configured of 2 bits, the value 00 (i.e., 0) of the TPC field may indicate PUCCH Repetition Level 1, the value 01 (i.e., 1)  of the TPC field may indicate PUCCH Repetition Level 5, the value 10 (i.e., 2) of the TPC field may indicate PUCCH Repetition Level 10, and the value 11  (i.e., 3) of the TPC field may indicate PUCCH Repetition Level 15. ¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH… the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling. That is, there are four repetition levels (0 to 3) for adjusting the level of coverage enhancement of PUCCH for MTC devices {(communicated to MTC devices via RAR (Random Access Response) message in a random access procedure) or communicated to MTC devices via higher layer signaling (e.g., RRC, SIB, MIB)} located in a coverage enhancement region), wherein the radio base station (Fig.13B, 200 / Fig. 16, 200) reports information about a relationship between a number of repetitions of the physical uplink control channel and the coverage enhancement level to the terminal by utilizing at least one of higher layer signaling and downlink control information (Fig.12-15 & ¶0331 - in case of adjusting the level of coverage enhancement of the PUCCH .. by varying the repetition level, the TPC field of the DCI may be used for the purpose of adjusting the repetition level of the PUCCH .. each value indicated by the TPC field may indicate a specific repetition level or repetition number (i.e. parameter corresponding to coverage enhancement level). ..when the TPC field is configured of 2 bits, the value 00 (i.e., 0) of the TPC field may indicate PUCCH Repetition Level 1, the value 01 (i.e., 1)  of the TPC field may indicate PUCCH Repetition Level 5, the value 10 (i.e., 2) of the TPC field may indicate PUCCH Repetition Level 10, and the value 11  (i.e., 3) of the TPC field may indicate PUCCH Repetition Level 15. ¶0337 - The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH… the PUCCH repetition level value respective to the PRACH repetition level… may be configured to the user equipment via SIB, RAR, RRC signaling).
Even though, You teaches a radio base station communicating with a terminal that operates with …………… yet, You does not expressly teach  the claimed feature, “a limited narrow bandwidth that is a part of a system band“, and You also does not expressly disclose the limitation, “wherein the coverage enhancement level for the random access channel ranges from level 0 to 3”.
However, in the analogous art, Basu Mallick explicitly discloses a radio base station (Fig.1, eNode B) communicating with a terminal (Fig.1, UE) that operates with a limited narrow bandwidth that is a part of a system band (Fig.1, Fig.6-7 & ¶0059-¶0061 - The general objective is to specify a new UE for MTC operation in LTE that allows for enhanced coverage and lower power consumption. ….Reduced UE bandwidth of 1.4 MHz (i.e. narrow bandwidth where MTC operates) in downlink and uplink…. Bandwidth reduced UEs should be able to operate within any system bandwidth. ¶0234 - methods for receiving and transmitting the system information are illustrated in FIG. 9. .. for receiving system information in a wireless communication system supporting coverage enhancement) and wherein the coverage enhancement level for the random access channel ranges from level 0 to 3 (¶0077 -  Repetition techniques for control channels (e.g. PRACH). ¶0123 - Different levels of CE applicable for communication between the UE and the network depend on the network support and on the UE capability.  For instance, 5, 10, or 15 dB (or even more) coverage extension may be supported and denoted as respective low, medium, and high CE levels.  A normal coverage may be referred to as zero (0 dB) coverage extension, i.e. no extension…..Similar to instant application at least in ¶0048. ¶0124 -  Certain information elements (IEs) carrying parameters of the system information … whereas other IEs are to have different/unique values among the different levels.  ….Some examples of different/unique values among the different levels of CE are ..PRACH parameters (i.e., referring to parameters associated with random access channel). Fig. 6 & ¶0182 -  The system information which is different for different CE levels…there are two different system information messages SI-1 and SI-2 for each of the four CE levels "zero", "low", "medium" and "high". … …the values of the information elements carried in the corresponding SIBs for different CE levels may be set independently, and thus may have different values).

    PNG
    media_image2.png
    457
    778
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine You’s invention of a method for repetitive transmission of  channel for coverage extension  to include Basu Mallick’s invention of coverage enhancement level 

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over  You, in view of Basu Mallick, further in view of Yamamoto (2018/0205513), Yamamoto hereinafter.

Re. claim 7, You and Basu Mallick teach claim 1.

Yet, You and Basu Mallick do not expressly teach wherein the physical uplink control channel is used to transmit delivery acknowledgement information in response to message 4.
However, in the analogous art, Yamamoto explicitly discloses wherein the physical uplink control channel is used to transmit delivery acknowledgement information in response to message 4. (Fig.7-12 & ¶0148 - This allows the terminal 200 to also identify a PUCCH resource through which to transmit an ACK/NACK signal as a response to Msg4 that the base station 100 transmits to the terminal 200 through the PDSCH in the course of an initial connection process).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine You’s invention of a method for repetitive transmission of  channel for coverage extension and Basu Mallick’s invention of coverage enhancement level signaling and efficient packing of MTC system information to include Yamamoto’s invention of a terminal, a base station and a transmission method, because it allow an MTC terminal to appropriately identify a PUCCH resource. (¶0025, Yamamoto)


Response to Arguments
Examiner acknowledges applicant’s amendments to independent claims 1, 4 and 5.
Applicant’s arguments, filed on 05/24/2021, with respect to 35 USC § 103 has been fully considered, but, they are not persuasive.
Regarding arguments in pages 6-8, independent claims 1, 4 and 5, applicant argues that You fails to teach ” a control section  that controls repetitive transmission of a physical uplink control channel in a random access procedure based on a coverage enhancement level for a random access channel and a parameter, corresponding to the coverage enhancement level, regarding  the repetitive transmission of the physical uplink control channel in the random access procedure provided via higher layer signaling “. Examiner respectfully disagrees. You discloses in ¶0363, “repetition level….of the PUCCH may be set up through the TPC field of the DCI.  The TPC field of the DCI ..may be used for notifying the repetition level of the PUCCH “, continues  in ¶0366 ,”TPC field is to be used for the coverage enhancement.. configured to the user equipment via MIB, SIB (i.e., higher layer as per applicant’s definition of the higher layer at least in ¶0045 & ¶0046)“,  further discloses in ¶0331,  “in case of adjusting the level of coverage enhancement of the PUCCH .. by varying the repetition level, the TPC field of the DCI may be used for the purpose of adjusting the repetition level of the PUCCH .. each value indicated by the TPC field may indicate a specific repetition level or repetition number (i.e. parameter corresponding to coverage enhancement level). ..when the TPC field is configured of 2 bits, the value 00 (i.e., 0) of the TPC field may indicate PUCCH Repetition Level 1, the value 01 (i.e., 1)  of the TPC field may indicate PUCCH Repetition Level 5, the value 10 (i.e., 2) of the TPC field may indicate PUCCH Repetition Level 10, and the value 11  (i.e., 3) of the TPC field may indicate PUCCH Repetition Level 15“, lastly discloses in ¶0337, “The repetition level of the PUCCH may be determined in correlation with a repetition level of the PRACH… the PUCCH repetition level value respective to the PRACH repetition level… may red to the user equipment via SIB, RAR, RRC signaling “.That is, there are four repetition levels (0 to 3) for adjusting the level of coverage enhancement of PUCCH for MTC devices {(communicated to MTC devices via RAR (Random Access Response) message in a random access procedure) or communicated to MTC devices via higher layer signaling (e.g., RRC, SIB, MIB)} located in a coverage enhancement region.

In reference to secondary reference (Uemura [Wingdings font/0xF3]2018/0070403), the rebuttal is moot as a new secondary (Basu [Wingdings font/0xF3]2017/0318478) is used with the current office action.
Regarding arguments in page 9 for dependent claim 7, Yamamoto disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Yamamoto as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “a control section  that controls repetitive transmission of a physical uplink control channel in a random access procedure based on a coverage enhancement level for a random access channel and a parameter, corresponding to the coverage enhancement level, regarding  the repetitive transmission of the physical uplink control channel in the random access procedure provided via higher layer signaling (which is taught by You,  as pointed out above)”  is not disclosed by Yamamoto. Applicant is respectfully reminded that the dependent claim 7 is unpatentable over You, in view of Basu Mallick, further in view of Yamamoto. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Regarding arguments in page 10  for dependent claim 7 for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is provided by Yamamoto to allow an MTC terminal to appropriately identify a PUCCH resource. (¶0025, Yamamoto)

For these reasons, it is maintained that independent claims 1, 4 and 5  are unpatentable over You, in view of Basu Mallick (a new reference).
As all other dependent claims depend either directly or indirectly from  independent claims 1,  similar rationale also applies to all respective dependent claims.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiao et al; 2017/0359838; See ¶0023-¶0024,  ¶0038,  ¶0039, ¶0072, ¶0110, along with Fig.2-8.
Uemura et al; 2018/0070278; See ¶0017, ¶0021, ¶0100,¶0102, ¶0103, ¶0188, ¶0193, ¶0197,¶0198, ¶0224,  along with Fig.3-9.
These are prior arts,  in addition to what reported in earlier office actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.